Citation Nr: 1623659	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-31 409	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for a skin condition.

2. Entitlement to service connection for a skin condition, to include contact dermatitis, herpes simplex, and/or a skin rash due to an undiagnosed illness.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran has verified active duty from June 1980 to October 1980, and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which declined to reopen a previously denied and final claim for a skin condition, including contact dermatitis.  
On February 26, 2016, the Veteran and his spouse testified before the undersigned at a Board hearing.

On April 24, 2016, the Veteran submitted a pro se election form indicating his wish to represent himself going forward with this appeal.  

The issue of entitlement to service connection for a skin condition on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

New and material evidence has been received to reopen the previously denied and final claim for service connection for a skin condition.



CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for a skin condition has been received; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring). 

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the RO has previously found in favor of reopening a claim. 

In the instant matter, the Veteran initially filed a claim for service connection for a skin condition in October 2007.  That claim was denied in a September 2008 rating decision (and confirmed in an August 2009 rating decision).  The Veteran filed a notice of disagreement in February 2010, and a statement of the case was issued on May 27, 2010.  The Veteran did not timely file a substantive appeal, and no new and material evidence was received within the appeal period; therefore, the decision became final.  38 C.F.R. § 20.302(b) (2015).  

In August 2011, the Veteran submitted a statement again requesting service connection for a skin condition, and in September 2011, the RO in Louisville issued the rating decision on appeal in this case, which declined to reopen the previously denied claim based on a lack of new and material evidence.  Accordingly, the Board must determine if new and material evidence has been submitted since the final September 2008 rating decision.  

The Veteran's claim was originally denied because the Veteran's diagnosed contact dermatitis could not be linked to his treatment for a rash during active service; because the present disability was likely due to contact dermatitis, a known clinical diagnosis, service connection was also denied as an undiagnosed illness.

After the Veteran filed his claim to reopen the previously denied and final claim for a skin condition, VA scheduled the Veteran for an examination.  That examination took place in June 2015.  In the resulting examination report, the examiner provided two separate diagnoses: resolved contact dermatitis without residuals and quiescent herpes simplex.  

The examiner stated that there was no objective evidence of continuity of care for herpes simplex in the Veteran's medical records, but that condition is a viral infection which is not eradicated and recurrences are common.  

The examiner also noted the Veteran's diagnosis of contact dermatitis in 2007, and subsequent documentations of a rash throughout 2014.  The examiner stated that the term dermatitis is sometimes used inappropriately instead of a more definitive or accurate diagnosis.  She noted that the Veteran had been recorded as having a rash described as "papules" or a "[d]iffuse papular eruption" during 2014, but absent a more thorough examination during an active period, an accurate and definitive diagnosis for the rash was not possible and there was no way to adequately determine at that time if the Veteran's recurring rash is either of quiescent herpes simplex or of contact dermatitis.

In February 2016, the Veteran testified at a Board hearing that he continued to experience various outbreaks of a skin condition, including on his neck, lips, and at times covering his entire body.

The Board finds that the June 2015 VA examination constitutes sufficient evidence to reopen the previously denied and final claim for a skin condition as the examiner at least indicated a possibility that the Veteran's condition might be linked to his diagnosed quiescent herpes simplex which was originally diagnosed during a period of active service.  Accordingly, the Board finds that the previously denied and final claim should be reopened.  



ORDER

The claim to reopen the previously denied claim for service connection for a skin condition, including contact dermatitis, is reopened; to this limited extent, the claim is granted.  


REMAND

Once VA undertakes to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must ensure an adequate one.  Barr v. Shinseki, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examination and provides a sufficiently detailed description of the disability so that the Board's evaluation will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In June 2015, the VA examiner provided two possible diagnoses for the Veteran's claimed skin condition, but because the Veteran was not examined during an active phase of his condition, the examiner declined to state whether the condition claimed could be attributed to either diagnosis.  Accordingly, the Veteran should be afforded a VA examination during an active phase of his skin condition so that the Veteran's claimed condition can be fully evaluated in consideration of his prior diagnoses and medical history.

Additionally, VA's duty to assist requires it to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2014).  Specifically, this duty requires it to make as many requests as necessary to secure relevant Federal records, including records from VA medical facilities.  38 C.F.R. § 3.159(c)(2).  

Here, the Veteran has testified that he has continued to seek and receive treatment from VA medical centers for his skin condition.  Further, the June 2015 VA examination report refers to treatment for a skin condition during various periods throughout 2014.  However, the most recent VA treatment records available in the Veteran's electronic claims file were associated with the file in August 2013.  Accordingly, on remand, the RO should make all necessary efforts to obtain and associate with the file any and all outstanding VA treatment records pertaining to the Veteran's skin condition.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file a copy of any outstanding VA treatment records dated after August 2013.  

2. Thereafter, schedule the Veteran for a VA examination to assess his present skin condition.  All efforts must be made to schedule the Veteran during an active phase of his condition.  The complete record, including a copy of this appeal, should be made available to the VA examiner selected to conduct the examination.

The examiner should conduct a thorough and complete examination of the Veteran's skin condition and provide a definitive diagnosis for his condition.  Specifically, the examiner must acknowledge his prior diagnoses of contact dermatitis and quiescent herpes simplex and state whether the claimed condition on appeal may be attributed to either diagnosis.  In the alternative, the examiner should also state whether the condition may be attributed to another, previously undiagnosed pathology.  If the examiner is unable to provide a diagnosis or link the condition to either of the previous diagnoses or a new diagnosis, then an explanation must be given as to why the symptoms experienced by the Veteran cannot be attributed to a known pathology.

If the examiner does provide a diagnosis with a known pathology, then he or she should state whether it is at least as likely as not ( a degree of probability of 50 percent or higher) that the current skin conditions is etiologically related to the Veteran's documented rash and/or herpes outbreak which were documented during his periods of active service.

In reaching the above conclusion, the examiner must consider the Veteran's reported history of a skin condition recurring since service (the Veteran is competent to report observable symptomatology such as a recurring rash).  Any opinion which does not consider and discuss the Veteran's reported history and relies exclusively on the length of time between the Veteran's separation from service, and initial diagnosis of contact dermatitis in 2007 will be deemed inadequate and returned for an addendum opinion.

All opinions given must be supported by a thorough discussion, and include citation to evidence in the record, known medical principles, and medical treatise evidence, as necessary.

3. Thereafter, readjudicate the claim based on all evidence of record.  If the benefit sought on appeal should remain denied, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


